Citation Nr: 1613008	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  12-08 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and an unspecified trauma and stressor-related disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an unspecified trauma and stressor-related disorder.

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Christopher Loicono, Agent




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to April 1973.

These matters are before the Board of Veterans' Appeals (Board) on appeal from January 2009 and February 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran initially filed a claim to establish service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

In February 2016, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should review this electronic record.

The issue of entitlement to an initial compensable disability rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2005 rating decision denied service connection for PTSD.  The rating decision was not appealed nor was new and material evidence received within the Appeal period.

2.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD, and raises a reasonable possibility of substantiating that claim.

3.  Resolving all doubt in favor of the Veteran, PTSD and an unspecified trauma and stressor-related disorder is etiologically related to active service.


CONCLUSIONS OF LAW

1.  The October 2005 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (West 2015).



3.  Affording the Veteran the benefit of the doubt, the criteria for service connection for PTSD and an unspecified trauma and stressor-related disorder have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Given the favorable disposition of the claim of entitlement to service connection for an acquired psychiatric disorder, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.
II.  New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2015) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).
In reviewing the evidence added to the claims folder since the October 2005 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim.  At the time of the October 2005 denial, the Veteran did not have a verified stressor.  Since the October 2005 denial, the regulations governing adjudication of service connection for PTSD were liberalized.  In a February 2016 videoconference hearing, the Veteran testified that during the Vietnam War, his military occupational specialty (MOS) was a machine gunner, as confirmed by his DD Form 214.  The Veteran testified that in May and July of 1972, during operations, he feared for his life.  
Additionally, in November 2009, the Veteran submitted lay statements from F. G., who met the Veteran in Vietnam and corroborated the Veteran's testimony.  F. G. wrote that he witnessed the Veteran going ashore during an operation and taking enemy fire.  This evidence was not before the RO in October 2005 and it is not cumulative or redundant evidence then of record.  It raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) (2015) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the October 2005 decision and the claim must be reopened.
III.  Legal Criteria - Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Service connection for PTSD requires (1) medical evidence of a current diagnosis of PTSD, (2) credible supporting evidence that the claimed in-service stressor(s) occurred, and (3) a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2015); See also Cohen v. Brown, 10 Vet. App. 128 (1997). 

Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3) (2015); see 75 Fed. Reg. 39843 (July 13, 2010).

IV.  Analysis

The Veteran asserts that his acquired psychiatric disorder, to include PTSD and an unspecified trauma and stressor-related disorder, is related to active service.  The Board concludes that service connection is warranted.

The Veteran satisfies the first threshold element for service connection for PTSD, medical evidence of a current diagnosis of PTSD.  38 C.F.R. § 3.304(f) (2015); See also Cohen v. Brown, 10 Vet. App. 128 (1997).  In November 2008 and January 2012 C&P examination reports, the Veteran was diagnosed with PTSD.

Affording the Veteran the benefit of the doubt, he satisfies the second threshold element for service connection for PTSD, credible supporting evidence that the claimed in-service stressor(s) occurred.  38 C.F.R. §§ 3.102, 3.304(f) (2015); See also Cohen v. Brown, 10 Vet. App. 128 (1997).  In a November 2008 C&P examination report, Dr. N. N. N., PSY.D., wrote that the Veteran experienced multiple traumatic events during active service.  The first stressor event was when the Veteran saw a man die during basic training, when a fellow trainee became sick, choked, and died during a run.  Dr. N. N. N. noted that the Veteran experienced numerous traumas, including witnessing others being wounded or dying in Vietnam, and a friend overdosing on heroin in the Philippines, in front of the Veteran.  Dr. N. N. N. noted that the Veteran's statements of his stressor events were supported by his medical and personnel records.  In a January 2012 C&P examination, the examiner noted that the Veteran's first stressor was that he saw a friend die in boot camp during a run.  The Veteran's second stressor was, while serving in the Philippines, he witnessed another Marine die with a needle in his arm after overdosing on Heroin.  

The Board notes that according to the Veteran's Form DD 214, his Military MOS was a machine gunner and he was awarded the Vietnam Service Medal with one star, the National Defense Service Medal, and the Philippine Presidential Unit Citation.  Affording the Veteran the benefit of the doubt, the Board finds the Veteran's statements as to his experiences in Vietnam to be both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran satisfies the third threshold element for service connection for PTSD, a link between the current diagnosis and the claimed in-service stressor(s).  38 C.F.R. § 3.304(f) (2015); See also Cohen v. Brown, 10 Vet. App. 128 (1997).  In an August 2009 psychological evaluation, Dr. D. P. M. wrote that the Veteran had a long-standing history of PTSD which gradually worsened over the years.  He noted that the Veteran's PTSD was based on several experiences the Veteran had while in the Marine Corps during the Vietnam War.  Dr. D. P. M. diagnosed the Veteran with PTSD, and recurrent severe depression and assigned him a GAF score of 45.  Dr. D. P. M. reported that the traumatic events the Veteran experienced in Vietnam caused him to experience flashbacks and nightmares.  He noted that he agreed with the previous November 2008 C&P examination report that there was "no question" that the Veteran had PTSD which developed from instances and experiences he had during his years as a marine during training and in Vietnam.  Dr. D. P. M. noted that the Veteran's symptoms were classic and caused severe impairment both socially and occupationally.  

The Board finds this opinion to be factually accurate, fully articulated; it also contains sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a January 2012 C&P examination report, the Veteran was diagnosed with PTSD and assigned a GAF score of 45.  The examiner noted that the Veteran had more than one mental disorder, specifically alcohol abuse in partial remission, but that it was possible to differentiate the symptoms between the Veteran's PTSD and his alcohol abuse.  The examiner reported that the Veteran's excessive use of alcohol was attributable to his diagnosis of alcohol abuse and that all other symptoms were attributable to PTSD.  The examiner noted that the Veteran denied any mental health history or problems prior to entering the military.  

The VA examiner reported that the Veteran met all five criteria for a diagnosis of PTSD.  She also noted that the Veteran's stressors contributed to his diagnosis of PTSD.  The VA examiner opined that the Veteran's PTSD was at least as likely as not incurred in or caused by his claimed in-service injury, event, or illness.  The rationale was that the Veteran continued to have nightmares and disturbing recollections regarding his reported traumatic experiences that occurred during active service.  Additionally, the examiner noted that the Veteran's symptoms were reported to not exist prior to his entering the military.  From the Veteran's reports, as well as from lay statements, the Veteran was very sociable and popular prior to his military service.  Afterwards, however, he became socially isolated and withdrawn.  Furthermore, the examiner noted that the Veteran drank heavily and abused substances following his first reported stressor event of watching a fellow trainee die during boot camp.  
The Board finds this opinion to be factually accurate, fully articulated; it also contains sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a February 2014 C&P examination report, the examiner noted that the Veteran had a diagnosis of PTSD that conformed to the DSM-5 criteria and diagnosed the Veteran with an unspecified trauma and stressor-related disorder.  The examiner noted that she had reviewed the Veteran's claims file, to include the September 2005 psychological evaluation that diagnosed the Veteran with PTSD, the November 2008 C&P examination report that diagnosed the Veteran with PTSD, the January 2012 C&P examination report that diagnosed the Veteran with PTSD, the December 2013 mental health evaluation that diagnosed the Veteran with an anxiety disorder not otherwise specified, and a January 2014 social worker note that reported that the Veteran sought assistance in dealing with his PTSD-like symptoms.  The VA examiner reported that the Veteran's stressors met Criterion A to support the diagnosis of PTSD and were related to his fear of hostile military or terrorist activity.  

However, the VA examiner reported that the Veteran did not meet the DSM-5 or DSM-IV criteria for PTSD and provided no rationale as to why this was.  She noted that the Veteran met the criteria for an unspecified trauma and stressor-related disorder.  Despite this, the examiner opined that the Veteran's unspecified trauma and stressor-related disorder was most likely caused by or a result of his service in the Marine Corps.  

The Board notes that the February 2014 C&P examination report appears to be internally inconsistent and contained no rationale.  At the beginning of the report, the examiner noted that the Veteran had a diagnosis of PTSD that conformed with the DSM-5 criteria.  Yet, in her remarks, the examiner reported that the Veteran's symptoms did not meet either the DSM-5 or DSM-IV criteria.  The Board considers February 2014 C&P opinion to be inadequate and of minimal probative value.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Based on the above analysis, the Board finds that the November 2008 C&P examination report, the August 2009 private psychological evaluation, and the January 2012 C&P examination report to be of greater probative weight than the February 2014 C&P examination report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board notes that in every one of the Veteran's psychological evaluations, he was diagnosed with a mental condition that the examiner found to be etiologically related to active service; the only difference was the Veteran's specific diagnosis.  As such, service connection is warranted.

Affording the Veteran the benefit of the doubt, his acquired psychiatric disorder, to include PTSD and an unspecified trauma and stressor-related disorder, is related to active service.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and to that extent only, the appeal is granted.

Entitlement to service connection for PTSD and an unspecified trauma and stressor-related disorder is granted.


REMAND

In his February 2016 videoconference hearing, the Veteran testified that his bilateral hearing loss had worsened since his last C&P audiological examination in May 2014.  A new VA audiological examination is necessary to determine the current nature, extent, and severity of the Veteran's service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and inquire as to any recent VA or non-VA medical treatment for his service-connected bilateral hearing loss.  If additional treatment is reported in response, obtain copies of the complete updated VA clinical and/or private records of all evaluations and treatment the Veteran received.  All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Veteran and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Veteran an opportunity to respond.

2. After the completion of the foregoing, schedule the Veteran for a VA audiological examination to determine the current nature, extent, and severity of his service-connected bilateral hearing loss.  The examiner should perform all indicated tests and studies and report all clinical findings in detail.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  

a. The examination must include at a minimum a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.

b. The examiner should also address any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.

3. A complete rationale must be provided for any opinion(s) expressed.  If the requested opinion(s) cannot be made without resorting to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resorting to speculation.

4. After completing the requested actions, and any additional notification and/or development deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the AOJ must furnish the Veteran and his agent with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


